On behalf of the 
Government and people of Belize, I congratulate you, 
Mr. President, on your assumption of the presidency of 
the General Assembly at its sixty-third session. It is a 
distinct honour for all Central American and Caribbean 
peoples. I assure you of Belize’s fullest support during 
your term of office. 
 I would also wish to thank your predecessor, 
Srgjan Kerim, for the sterling manner in which he 
presided over the sixty-second session. I also wish to 
pay tribute to our very capable Secretary-General, who 
works so assiduously to discharge the multifaceted 
responsibilities of the United Nations. 
 Belize accepts with pride and humility the 
invitation so kindly extended to us to share our vision 
of how we should address the great challenges of the 
day and how we can achieve the unity we need in order 
to do so effectively. 
 Being a very small State in a world that has long 
been characterized by greed, indifference, arrogance, 
apathy, selfishness and myopia, Belize is no stranger to 
crises. In our evolution from colonialism to 
independence, we have had far more than our fair share 
of them and we survived them all. 
 Thus, while we join in the consensus, so 
forcefully articulated over the past week, that never has 
there been a time in the recorded history of humankind 
that the world has been beset at one and the same time 
by so many crises of potentially catastrophic 
proportions as it is today, we remain convinced that the 
solution to those crises is not beyond the collective 
wisdom of humankind. On the contrary, we are 
convinced that our world leaders, who gathered within 
these hallowed walls this past week, possess the moral, 
intellectual and financial capacities to overcome the 
present challenges and to secure the future of our 
planet Earth and of all who dwell upon it. We therefore 
look to the future with optimism. 
 My Government believes that there are a number 
of preconditions that must be satisfied before we can 
hope to successfully combat the challenges we face. 
The first is the acceptance by all peoples that we are 
our brothers’ keeper and that, as you, Sir, so poignantly 
stated, “either we treat each other as brothers and 
sisters or we witness the beginning of the end of our 
human species” (, p. 5). 
 The second and equally important precondition is 
the acceptance by all peoples that we are heirs to and 
owners of the Earth and of all the resources thereon 
and that no individual race or nation has a greater 
claim to them than anyone else. And the third and 
perhaps most important precondition of all is the 
acceptance by all peoples that our planet as we know it 
is not indestructible, that it can be mortally damaged, if 
not destroyed, by what we do to it, and that none of us 
would escape the consequences of such a tragic turn of 
events. 
 The experience of our own country, Belize, bears 
out the fact that the treatment we mete out to each 
other determines to a large extent our own destinies. 
The hardships and deprivations which Belizeans 
suffered in the past and continue to suffer even today 
have been caused in large part not by nature dealing us 
a bad hand but by the human exploitation and 
 
 
7 08-53141 
 
selfishness of which we are the victims. Nature itself 
has been bountiful to us — so much so that our 
national poet, Samuel Haynes, who penned the lyrics 
of our national anthem, was moved to begin one of the 
stanzas with the following line, “Nature has blessed us 
with wealth untold”. 
 Yet with all our abundant natural resources, it is 
very doubtful whether we will, despite our best efforts, 
be able to achieve the Millennium Development Goals 
by the year 2015. We are not in a position to say today 
with any degree of certainty that by 2015 all the 
children in our country, boys and girls alike, will 
complete publicly funded primary education. Nor can 
we forecast that by 2015 we will attain gender equality, 
reduce childhood mortality by two thirds and maternal 
mortality by three quarters, and reverse the spread of 
HIV/AIDS and other diseases. 
 The truth is that small countries like ours are not 
the masters of our own destinies. We are severely 
constrained in what we can do to advance our own 
development agendas because we simply do not 
possess and cannot readily access the human, financial 
or technological resources needed to develop our 
people and to secure our futures. And given the 
predatory nature of the world we live in today, we will 
never be able to attain those resources using our own 
devices. We will most certainly need the assistance of 
the international community. We live in an 
interdependent world. 
 While the developed countries may possess all 
the human, financial and technological resources we 
lack, the crises which now confront us are making it 
manifest that not even the richest and most powerful of 
them can successfully withstand and combat the 
catastrophic consequences of nature’s fury and man’s 
excesses by relying on their own devices and 
resources. They must join forces with the rest of the 
world. That imperative was articulated by Mr. Gordon 
Brown, Prime Minister of the United Kingdom, on 
26 September in this very Hall (see ) when 
he stated, in essence, that every global problem 
requires global solutions, that we cannot solve the food 
crisis, climate change and the pressures on resources 
without involving Africa and the developing countries, 
and that Africa and the developing countries are not the 
problem but part of the very solution to today’s 
problems. 
 What Gordon Brown speaks to and what many of 
the leaders in this general debate have highlighted is 
the global leadership challenge we face. In addressing 
that challenge, we would propose that we first examine 
how our multilateral institutions function. Joseph 
Stiglitz in his book Making Globalization Work wrote 
that: 
 “The nation-state, which has been the center of 
political and ... economic power for the past 
century and a half is being squeezed today — on 
one side by the forces of global economics, and 
on the other side by political demands for 
devolution of power. Globalization — the closer 
integration of the countries of the world — has 
resulted in the need for more collective action, 
for people and countries to act together to solve 
their common problems.” 
Stiglitz continued that 
 “while the nation-state has been weakened, there 
has yet to be created at the international level the 
kinds of democratic global institutions that can 
deal effectively with the problems globalization 
has created.” 
 There is no disputing that the interests of the 
developing countries are poorly represented and dealt 
with in the present global institutions. That is clearly 
manifested in the multilateral trade and financial 
institutions, where negotiations are closeted in green 
rooms and where the fundamental democratic principle 
of one vote per country is subverted in a system that 
determines voting rights based on economic power. If 
the developing countries are to become developed, it 
will be imperative to revisit those structures and 
transform them into institutions that are representative, 
transparent and democratic. 
 In addition to the systemic issues that must be 
addressed, we must also tackle the crisis of 
implementation. If we consider the numerous 
conferences and summits that have been convened to 
craft global responses to development, sustainable 
development, financing for development, trade, climate 
change and more recently the food crisis, there is no 
want of commitments and common objectives. 
 The Millennium Development Goals promised to 
the world’s peoples that we would take concerted 
action to improve the quality of their lives. The 
Monterrey Consensus promised a new global 
  
 
08-53141 8 
 
partnership that would support those efforts to 
eradicate poverty and promote sustainable economic 
growth and development. The Doha Ministerial 
Declaration promised to put the needs and interests of 
the developing countries at the heart of its work 
programme. 
 But we know from the reports that our progress 
towards the realization of the MDGs has been slow and 
uneven that the realization of the Monterrey 
commitments has been dismal particularly on the part 
of developed countries and the international financial 
and trade institutions, and that the Doha Development 
Round has collapsed. Indeed, were these commitments 
not set down on paper, one might question their very 
existence. 
 We also know that the failure of the full 
implementation of our global commitments is not for 
want of resources but for want of compassion and 
empathy. Globalization may have forced the world into 
a closer relationship, but at the political level it has not 
managed to calibrate national interests vis-à-vis global 
interests. We therefore still act only when it is in our 
narrow self-interest to do so. 
 However, the current crises are signalling clearly 
that we can no longer subsume the global interests 
under our own. The challenges we face clearly 
demonstrate how our fates are intertwined. As leaders, 
we must start now, with a sense of urgency, to take the 
necessary action to deliver on the promises of 
development. More importantly, we must commit to 
submitting our actions to international oversight. 
 The United Nations must play the pivotal role in 
addressing the global leadership crisis. Belize holds the 
view that the way forward is for the United Nations to 
concentrate its efforts on convincing the leaders and 
peoples of the developed world that the security, 
development and well-being of all peoples of the world 
afford the best guarantee for their own security, safety 
and development and ultimately their very survival. It 
is our conviction that the adoption of that view by the 
developed world would prove to be the catalyst for 
achieving the unity that the world now needs to be able 
to address successfully the challenges of our day. 
 To that end, the United Nations must be 
strengthened so as better to serve to monitor the 
implementation of the globally agreed commitments. 
Its universality must be reinforced with the 
participation of all relevant stakeholders in its 
elaboration of responses to our threats and challenges. 
In that regard, my Government wholeheartedly 
supports the participation of the Republic of China on 
Taiwan in the United Nations specialized agencies. 
Finally, its decisions must carry the full weight that 
impels action. 
 The United Nations still represents the great hope 
for all our peoples. The principles upon which it was 
founded and the objectives for which it was formed are 
no less relevant today than they were in 1945. For my 
own country, our membership in the United Nations 
secured the hope of peace, security and development, 
even as we continue to struggle with a long-extant 
claim to our territory. It provides the framework within 
which we can peacefully settle our differences. Today, 
the Governments of Belize and Guatemala have an 
opportunity finally to settle that dispute by juridical 
means, specifically through referral to the International 
Court of Justice (ICJ). We have reached a major 
stepping stone, but we are not deluded by the 
challenges ahead. Not only must we negotiate a 
compromise for the referral of the matter, but the 
question of taking the claim to the ICJ must be put to 
national referendums in both countries. The road to the 
ICJ and the final resolution of the territorial difference 
will undoubtedly have many high tolls. Belize appeals 
to the international community through the United 
Nations for its continued solidarity and support. 
 Sixty years ago when we adopted the Universal 
Declaration of Human Rights, humanity had been 
wrested from the throes of war. The Declaration 
confirmed in article 1 that 
 “All human beings are born free and equal in 
dignity and rights. They are endowed with reason 
and conscience and should act towards one 
another in a spirit of brotherhood.” 
The global conscience was awakened and alerted, 
because our forebears knew that continued disregard 
and contempt for human rights and freedoms would 
lead to barbarous acts between peoples and nations. 
They foresaw the advent of a world in which human 
beings would enjoy freedom of speech and belief and 
freedom from fear and want, and proclaimed those 
freedoms as the highest aspirations of the common 
people. 
 My Government holds an unflinching 
commitment to those values and aspirations. We are 
still soldiers in the battle for freedom, equality and 
 
 
9 08-53141 
 
justice, but in fighting that battle we no longer need the 
crude instruments of war. Instead, we have as our 
weapon the power of the rule of law, cooperation and 
friendship between peoples and nations and an abiding 
faith in multilateralism. Let us be so guided. 